DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the final action from 11/18/2021, the applicant has submitted an after final amendment, filed 1/12/2022, amending claims 1, 3-6, 8 and 9, adding new claim 12, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive with respect to the dependent new claim 12. Therefore claims 1-11 with the examiner’s amendment below are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “INFORMATION PROCESSING APPARATUS, METHOD OF PROCESSING INFORMAITON AND STORAGE MEDIUM COMPRISING DOT PER INCH RESOLUTION FOR SCAN OR COPY” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the attorney on file Mr. John W. Fitzpatrick on 1/21/2022.
Amend claims 1, 8, 9, cancel claim 12.

As Per Claim 1:

1. (Currently Amended) An information processing apparatus comprising circuitry configured to: 
acquire audio information via the information processing apparatus to be used for executing an information processing capability of a remote target apparatus;
recognize the audio information; 
transmit audio data representing the audio information to at least one remote server; 
receive specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a  job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information; 
convert the received specific text instruction information into specific operation execution information described in an information format interpretable by the remote 
;
wherein the circuitry provides verbal feedback comprising dot per inch resolution for scan or copy.

As Per Claim 8:

8. (Currently Amended} A method of processing information, the method comprising:
acquiring audio information via an information processing apparatus to be used for executing an information processing capability of a remote target apparatus;
recognizing the audio information;
transmitting audio data representing the audio information to at least one remote server;
receiving specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information;

transmitting the specific operation execution information to the remote target apparatus ;
wherein the circuitry provides verbal feedback comprising dot per inch resolution for scan or copy.

As Per Claim 9:

9. (Currently Amended) A non-transitory computer readable storage medium storing one or more instructions that, when performed by one or more processors, cause the one or more processors to execute a method of processing information, the method comprising:
acquiring audio information via an information processing apparatus to be used for executing an information processing capability of a remote target apparatus;
recognizing the audio information;
transmitting audio data representing the audio information to at least one remote server:

converting the received specific text instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and the job setting value included in the specific text instruction information; 
transmitting the specific operation execution information to the remote target apparatus ;
wherein the circuitry provides verbal feedback comprising dot per inch resolution for scan or copy.

As Per Claim 12:

	Cancel.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8, and 9 concern an interactive user “target apparatus” (spec. ¶ 
Prior art of record Ruppert (US Patent 6,253,184) does teach in Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request human voice command” (in response to an audio information being acquired) “activating the various parts of the copier”; Col. 4 lines 15+: “to respond to” “audible human command” (corresponding to the acquired audio information) “set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) 
Ruppert though does not teach utilizing a “remote target apparatus” for any of these choirs.
Matysiak et al. (US 2019/0306341) does teach a “Multi-Function Printer” which is tasked by user via his mobile terminal “108” in Fig. 3 communicating via the “Network” “110”; Abstract lines 2-8: “receiving a text or voice message” (audio data representing a print job) “expressed in natural language and received” (transmitted to) “by one of more servers” (to at least one remote server) “from a mobile device of the user of the MFP”  (“multi-function peripheral”) ; Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (i.e., print job type or setting because according to ¶ 0059 2nd column lines 2-3: 
Niether Ruppert and nor Matysiak et al. can provide any feedback let alone a verbal feedback concerning printing resolution; e.g. their copier supporting “dot per inch” and/or any other “resolution” as one of their job setting values. This aspect of job setting value for a copier and/or scanner being provided verbally to a user as an option is a vital service to a user desiring a particular copy and/or scan resolution, and if he does not know a priori that this service is available by the copier and/or the scanner.
Further search did not produce any prior art teaching this important feature and therefore the independent claims 1, 8 and 9 became allowable. Claims 2-7, 10-11 (dependent on claim 1) also further limit the scope of their allowed parent claim and are therefore allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Farzad Kazeminezhad/
Art Unit 2657
January 22nd 2022.